DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 25 February 2021.  As directed by the amendment: claims 15-17, 26, 27, and 29 have been amended; no claims have been cancelled; and claim 34 has been added. Thus, claims 15-34 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action. 
	Applicant’s arguments regarding the IDSs filed 05 August 2019 and 29 January 2020 have been considered and the previously unconsidered reference (WO 2016/023846) has been properly considered. Re-annotated copies of both IDSs are included in this office action.
Response to Arguments
Applicant’s arguments, see page 8, filed 25 February 2021, with respect to the rejection(s) of claim(s) 15-18 under 35 U.S.C. §103 have been fully considered and are persuasive regarding the difference between the phosphorescent paint of Fiechter versus the fluorescence-emitting material amended into claim 15. Applicant is further persuasive regarding the newly claimed sleeve with markings made of a fluorescent material not being anticipated by Nielsen in view of Imaizumi. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Brock et al (US 2009/0001164). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20, 22-25, 29-31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fiechter et al (US 2006/0167419) in view of Brock et al (US 2009/0001164).
Regarding claim 15, Fiechter discloses:
(Fig. 1) comprising: a sleeve (21; Fig. 9 – the sleeve 21 comprises a tubular structure that surrounds the drive member 6, and is therefore a sleeve, that is further attached to a dose dial 201, 202) comprising one or more markings (¶0061 – numerals seen in Fig. 9a) indicating a dose of medicament (¶0061 – the dose display shows the dose set by moving the drive member 6 of Fig. 3); and a window (207) through which a part of the sleeve (21) is visible (¶0061), the injection device (Fig. 1) being configured to change the part of the sleeve (21) that is visible through the window (207) as a medicament dose is dispensed (¶0059, 0061 – the display units 201, 202 rotate to show the dose, where the first display member 201 is the ones place and second display member 202 is the tens place of the measured dose; only two digit (a single tens place and a single ones place) can be viewed through the window at a time).
Fiechter discloses all of the elements of the claim but is silent regarding “the one or more markings are formed of a fluorescent material that emits fluorescence when illuminated with an external light source of a particular frequency.” Instead, Fiechter discloses a phosphorescent material that stores luminescent energy to be readable in the dark (Fiechter; ¶0025) or can be illuminated with a light source under the dose dial (Fiechter; ¶0024). However, Brock teaches printing information on a surface with fluorescent ink that can be read under an ultraviolet light source or a phosphorescent ink with an appropriate stimulating light source, where the use of fluorescent ink or phosphorescent ink are functional equivalents (Brock; ¶0019). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the markings of Fiechter to incorporate fluorescent ink instead of phosphorescent ink as taught by Brock because doing so would be the result of a simple substitution of one known element (the phosphorescent paint or visible ink with an LED light source of Fiechter) for another known element (the fluorescent ink with an ultraviolet light source of Brock) in order to achieve a predictable result (reading printed information on a surface). 
Regarding claim 16, Fiechter in view of Brock discloses the device of claim 15, where the fluorescent material taught by Brock (¶0019) is in a shape of information that indicates the dose of medicament as disclosed by Fiechter (¶0022-0023 – the dose dial is printed with digits that indicate the tens and ones places of a dose).  
claim 17, Fiechter in view of Brock discloses the device of claim 15, where the fluorescent material taught by Brock (¶0019) outlines a shape of information that indicates the dose of medicament as disclosed by Fiechter (¶0022-0023 – the dose dial is printed with digits that indicate the tens and ones places of a dose).  
Regarding claim 18, Fiechter in view of Brock discloses:
The device of claim 15, further comprising a container (2; Fig. 3) containing the medicament (¶0040 – the container 2 is filled with liquid product that is medicament), the medicament comprising a pharmaceutically active compound (¶0003 – the product is a medicament because it is a substance used in the treatment of diabetes or the administration of growth hormones or osteoporosis preparations, all of which are pharmaceutically active).  
Regarding claim 19, Fiechter in view of Brock discloses the device of claim 15, where the fluorescent material taught by Brock is configured such that when illuminated with one of ultraviolet, infrared and visible radiation (Brock; ¶0019 – specifically, Brock teaches using ultraviolet radiation), the fluorescent material emits optical fluorescence that is another one of ultraviolet, infrared and visible radiation (Brock; ¶0018 – specifically, Brock teaches the emission being visible and therefore being visible radiation), where the fluorescence is visible through the window (207) of the device of Fiechter (¶0061).  
Regarding claim 20, Fiechter in view of Brock the device of claim 19, where the fluorescent material taught by Brock is configured such that when illuminated with ultraviolet radiation, the fluorescent material emits visible radiation (Brock; ¶0018 – specifically, Brock teaches the emission being visible and therefore being visible radiation) through the window (207) of the device of Fiechter (¶0061).
Regarding claim 22, Fiechter in view of Brock discloses:
The device of claim 15, wherein the one or more markings (¶0061 – numerals seen in Fig. 9a) are configured to have a different color to that of a surface of the sleeve (21) on which the one or more markings are located (¶0024-0025 – the dose dials are transparent such that the printed numbers can be illuminated from behind the dial, which means that the dial has a lack of color as contrasted with the painted markings on the sleeve 21).  
Regarding claim 23, Fiechter in view of Brock discloses:
(¶0061 – numerals seen in Fig. 9a) define one or more numbers (¶0022-0023).  
Regarding claim 24, Fiechter in view of Brock discloses:
The device of claim 15, wherein the one or more markings (¶0061 – numerals seen in Fig. 9a) comprise one or more signs, symbols, letters or code segments (¶0061 – the numerals seen in Fig. 9a are a type of symbol).  
Regarding claim 25, Fiechter in view of Brock discloses the device of claim 15, where the fluorescent material taught by Brock comprises a pigment that is capable of generating fluorescence (Brock; ¶0018 – the fluorescent ink is a colored (pigment) dye that emits an activated fluorescent light (fluorescence)).  
Regarding claim 29, Fiechter discloses: 
A method comprising: illuminating a surface (201, 202; Fig. 9) of a sleeve (21; Fig. 9 – the sleeve 21 comprises a tubular structure that surrounds the drive member 6, and is therefore a sleeve, that is further attached to a dose dial 201, 202) accommodated inside a housing (4; Fig. 3) of an injection device (Fig. 1), the surface (201, 202) comprising one or more markings (¶0061 – numerals seen in Fig. 9a) formed of a material (¶0024 – the material of the digits is a visible ink or paint); detecting radiation emitted from the material (¶0024 – a light source illuminates the dose digits and the visible radiation of the visible ink or paint is detected by a user reading the indicated dose, as described in ¶0021); and determining a dose of a medicament (¶0040 – the container 2 is filled with liquid product that is medicament) based on the detected radiation (¶0021; 0061 – a user reads the dose digits visible through a window 207 to determine the dose).  
Fiechter discloses all of the steps of the method but is silent regarding the “one or more markings formed of a fluorescent material” to enable “detecting radiation emitted from the fluorescent material.” Instead, Fiechter discloses either a phosphorescent material that stores and then emits luminescent energy (Fiechter; ¶0025) or can be illuminated with a light source under the dose dial (Fiechter; ¶0024). However, Brock teaches printing information on a surface with fluorescent ink that emits fluorescence that can be read (and therefore detected) under an ultraviolet light source or a phosphorescent ink with an appropriate stimulating light source, where the use of fluorescent ink or phosphorescent ink are functional (Brock; ¶0019). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the markings of Fiechter to incorporate fluorescent ink instead of phosphorescent ink as taught by Brock because doing so would be the result of a simple substitution of one known element (the phosphorescent paint or visible ink with an LED light source of Fiechter) for another known element (the fluorescent ink with an ultraviolet light source of Brock) in order to achieve a predictable result (reading printed information on a surface). Such a modification would result in a step of illuminating a fluorescent material in order to enable a step of detecting radiation emitted from the fluorescent material as claimed.
Regarding claim 30, Fiechter in view of Brock discloses the method of claim 29, where illuminating the surface as disclosed by Fiechter (¶0024) comprises emitting, by a light source, one of ultra violet, infrared and visible radiation as taught by Brock (¶0019 – Brock specifically teaches using a light source of ultraviolet light to illuminate the fluorescent material).  
Regarding claim 31, Fiechter in view of Brock discloses the method of claim 29, where the radiation emitted from the fluorescent material as taught by Brock is one of ultra violet, infrared and visible radiation (Brock; ¶0018 – specifically, Brock teaches the emission being visible and therefore being visible radiation).  
Regarding claim 34, Fiechter in view of Brock discloses the method of claim 29, where illuminating the surface as disclosed by Fiechter comprises emitting, by a light source, radiation at a first frequency and the radiation emitted from the fluorescent material is emitted at a second frequency different from the first frequency as taught by Brock (¶0018-0019 – Brock teaches using ultraviolet light to illuminate the fluorescent material in order to observe visible radiation emitted from the fluorescent material, where ultraviolet light is the first frequency and visible light is the second frequency as claimed).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fiechter in view of Brock further in view of Pawlowski et al (US 2014/0027333).
Regarding claim 21, Fiechter in view of Brock the device of claim 15, wherein the fluorescent material taught by Brock is configured to be illuminated by ultraviolet radiation to cause the fluorescent material to emit radiation (Brock; ¶0019) through the window of Fiechter (207). Fiechter in view of Brock 
However, Pawlowski teaches an illumination system that illuminates a fluorescent label with a specific wavelength of ultraviolet light (¶0074 – “X-ray spectrum (10 pm-1 nm), extreme ultraviolet (1 nm 100 nm), VUV (100 nm-200 nm), UVC (200 nm-280 nm), UVB (280 nm-320 nm), UVA (320 nm-400 nm) and/or in the blue spectral range (400 nm-480 nm)”) in order to cause florescence of the label, where the emission spectra of the fluorescent lavelb may be in “the UV and visible spectral range (VIS) and/or in the infrared spectral region (NIR and/or MIR)” (¶0074). In view of this teaching, the emitted radiation of the fluorescent material is a result of the type of ultraviolet radiation used to illuminate the fluorescent material, where the emitted radiation of the fluorescent material is inherently a different frequency than illumination radiation because some energy during fluorescence is absorbed by the material and is therefore lost, resulting in emission radiation or light of a different frequency. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified fluorescent material or light source used in the device of Fiechter to provide a fluorescent material that emits ultraviolet light (of a frequency different than the illumination light) as taught by Pawlowski because such a selection would be obvious to try as one of a finite number of identified, predictable solutions for reading a fluorescent marking with a reasonable expectation of success. Furthermore, it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fiechter in view of Brock further in view of Shirasaki et al (US 5834894).
Regarding claim 26, Fiechter in view of Brock discloses the device of claim 15 but is silent regarding “when illuminated with long wave ultra violet light, the fluorescent material fluoresces white and/or blue.” However, Shirasaki teaches a fluorescent material that is excited using ultraviolet radiation to predictably emit “lights within a predetermined wavelength range, e.g., those emitting different lights such as red, green and blue lights” as desired (Col. 6:31-43). It would have been obvious to one of KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claim 27, Fiechter in view of Brock discloses the device of claim 15 but is silent regarding “when illuminated with long wave ultra violet light, the fluorescent material fluoresces red and/or green.” However, Shirasaki teaches a fluorescent material that is excited using ultraviolet radiation to predictably emit “lights within a predetermined wavelength range, e.g., those emitting different lights such as red, green and blue lights” as desired (Col. 6:31-43). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fluorescent material taught by Brock in the device of Fiechter to be excited at a specific frequency in order to emit red or green light as taught by Shirasaki because such a selection of ultraviolet light would be obvious to try as one of a finite number of identified, predictable solutions for interacting with a fluorescent marking with a reasonable expectation of success. Furthermore, it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Fiechter in view of Brock further in view of Call et al (US 20040232052).
Regarding claim 28, Fiechter in view of Brock discloses the device of claim 15 but is silent regarding “the fluorescent material comprises any one of an FG series UV fluorescent pigment from the group including UVPN non-soluble white powder and UVSWR/G non-soluble powder.” However, Call teaches using a fluorescent UVPN powder, sold by maxmax.com (the source cited in the instant specification), as a source of fluorescent material used prior to the effective filing date of the invention (¶0357). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the device of Fiechter with fluorescent markings instead of phosphorescent markings as taught by Brock and further to have used UVPN non-soluble white powder as a source of fluorescent material as taught by Call because doing so would be the result of combining prior art elements (an injection device from Fiechter, fluorescent markings from Brock, and a specific fluorescent material from Call) according to know methods (application of fluorescent materials in labels, as taught by Call and Brock) to yield predictable results (provide means for a visual indicator in a medical setting). KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claims 29, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2014/0194826) in view of Brock.
Regarding claim 29, Nielsen discloses: 
A method comprising: illuminating a surface of a sleeve (outer surface of housing portion 10 is the sleeve because it is a tubular member that surrounds the drive mechanism of the device; ¶0061; Fig. 6) accommodated inside a housing (101; Fig. 5; ¶0057 – the data capture unit 101 is the housing because it houses the dose setting proximal end of the pen injector) of an injection device (100), the surface comprising one or more markings (¶0061 – the dose window of the pen itself is in the form of numbers that represents the number of units in the dose)formed of a material; detecting the material (¶0061 – the camera within the data capture unit 101 “see[s]” and therefore detects the marking material to discern numbers of the dose); and determining a dose of a medicament based on the detected radiation (¶0064 – the camera and light system within the data capture unit 101 reads the number on the dose window and determines the size of the dose that is recorded in the system).  
Nielsen discloses all of the steps of the method but is silent regarding the “one or more markings formed of a fluorescent material” to enable “detecting radiation emitted from the fluorescent material.” However, Brock teaches an illuminable label that uses colored dye in the form of a fluorescent ink that is then detected and recorded by a decoding device (¶0018). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the markings of Nielsen to incorporate fluorescent ink that can be detected and measured by a camera to capture markings as taught by Brock because doing so would be the result of a simple substitution of one known 
Regarding claim 32, Nielsen in view of Brock discloses: 
The method of claim 29, wherein the radiation emitted from the fluorescent material (as modified in view of Brock ¶0018) is detected by a camera (211; Fig. 7; ¶0064).  
Regarding claim 33, Nielsen in view of Brock discloses: 
The method of claim 29, further comprising filtering the radiation emitted from the fluorescent material (as modified in view of Brock ¶0018) prior to detecting the radiation emitted from the fluorescent material (as modified in view of Brock ¶0018) (¶0064; Fig. 7 – the light reflected by the surface of the dose dial is first filtered by optical filter 215 before being detected by image sensor (camera) 211).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783